United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-647
Issued: October 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2009 appellant filed a timely appeal of the August 14 and December 18,
2008 merit decisions of the Office of Workers’ Compensation Programs, finding that she did not
sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a left knee injury on
May 21, 2008, as alleged.
FACTUAL HISTORY
On May 22, 2008 appellant, then a 44-year-old nurse, filed a traumatic injury claim
alleging that on May 21, 2008 she experienced tenderness and swelling and sustained a sprain of
the left knee after running into a cart while helping a physician with a difficult intubation.

Reports dated June 1 to 19, 2008 from appellant’s physical therapists stated that she
sustained a contusion and sprain/strain of the left knee and addressed her treatment. In a
June 16, 2008 prescription and May 22, 2008 request for physical therapy, Dr. Kirtikant I. Desai,
an attending Board-certified internist, stated that appellant sustained a work-related left knee
injury. In reports dated May 22 to June 26, 2008, Dr. Desai stated that she sustained a left knee
strain. In reports dated June 5 and 12, 2008, he provided physical restrictions. In a June 12,
2008 disability certificate, Dr. Desai released appellant to return to work with restrictions. In
progress notes dated June 19 and 26, 2008, he provided a diagnosis of other specified sites of
aggravated sprains and strains, aggravated unspecified hypertension and acute generalized
anxiety disorder.
A May 22, 2008 report of a physician whose signature is illegible stated that appellant
sustained a left knee sprain.
A June 23, 2008 magnetic resonance imaging (MRI) scan report of Dr. Enrique E.
Sajor, II, a Board-certified radiologist, found no evidence of a meniscal tear or fracture. There
were degenerative changes involving the posterior horn of the medial meniscus. There was also
a small area of focal bone edema involving the distal diaphysis-metaphysis junction of the femur
of uncertain etiology that may have been related to the small area of focal bone bruise.
By letter dated July 10, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual and medical evidence,
including a rationalized medical report from an attending physician which described the history
of her current and prior work and nonwork-related injuries to similar parts of the body, a firm
diagnosis, results of examination and tests, symptoms, treatment provided, prognosis, period and
extent of disability and an opinion on whether the May 21, 2008 incident contributed to her
condition. Appellant was afforded 30 days to submit the requested evidence.
In reports dated July 3, 2008, Dr. Desai provided a history that appellant sustained left
knee trauma while at work on May 21, 2008. He indicated with an affirmative mark that her left
knee sprain was caused or aggravated by an employment activity. In a July 14, 2008 disability
certificate, Dr. Desai stated that appellant experienced left knee pain and anxiety and that she
was unable to work from July 3 to 14, 2008. From May 22 to July 24, 2008 he reiterated his
prior diagnoses of left knee sprain, other specified sites of aggravated sprains and strains,
aggravated unspecified hypertension and acute generalized anxiety disorder.
Treatment notes dated June 13 and 18, 2008 from appellant’s physical therapists
addressed the treatment of her left knee condition.
In a July 24, 2008 letter, appellant described the May 21, 2008 incident, stating that she
ran into a metal cart on which she hit her left knee. Medical treatment was delayed until the next
day when appellant could obtain the necessary paperwork for an evaluation in the employing
establishment’s health unit. Following this evaluation, she was examined by Dr. Desai and then
went home. Appellant put ice on her knee, elevated it and took pain medication.
In an undated referral slip and an August 7, 2008 report, Dr. Desai reiterated his prior
opinion that appellant sustained a work-related left knee sprain/strain.

2

By decision dated August 14, 2008, the Office denied appellant’s claim. It found the
evidence sufficient to establish that the May 21, 2008 incident occurred at the time, place and in
the manner alleged. However, the medical evidence was insufficient to establish an injury
causally related to the accepted employment incident.
On September 5, 2008 appellant requested a review of the written record by an Office
hearing representative. In prescriptions notes dated August 21 and 28, 2008 and a September 4,
2008 progress note, Dr. Francisco A. Ward, a Board-certified physiatrist, and Dr. Desai stated
that appellant sustained a bone contusion and medial meniscus tear of the left knee.
By decision dated December 18, 2008, an Office hearing representative affirmed the
August 14, 2008 decision. The medical evidence failed to establish that appellant sustained a left
knee injury causally related to the accepted May 21, 2008 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical evidence required to establish a
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence, which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.4 Neither the
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

3

fact that appellant’s condition became apparent during a period of employment nor her belief that
the condition was caused by her employment, is sufficient to establish a causal relationship.5
ANALYSIS
The Office accepted that appellant ran into a cart on May 21, 2008 while working as a
nurse at the employing establishment. The Board finds, however, that the medical evidence
submitted is insufficient to establish that her diagnosed left knee conditions were caused or
aggravated by the May 21, 2008 employment incident.
Dr. Desai’s June 16, 2008 prescription and May 22, 2008 request for physical therapy
stated that appellant sustained a work-related left knee injury. This evidence, however, is
insufficient to establish appellant’s claim. Dr. Desai did not provide a specific diagnosis of a left
knee condition and failed to discuss how any medical condition was caused or aggravated by the
accepted employment incident.6
Dr. Desai’s reports covering the period May 22 to August 7, 2008 and undated referral
slip stated that appellant sustained a left knee strain/sprain. In progress notes dated May 22 to
July 24, 2008, he stated that appellant suffered from other specified sites of aggravated sprains
and strains, aggravated unspecified hypertension and acute generalized anxiety disorder.
Dr. Desai’s and Dr. Ward’s August 21 and 28, 2008 prescriptions and progress note found that
appellant sustained a bone contusion and medial meniscus tear of the left knee. However,
neither Dr. Desai nor Dr. Ward addressed how the diagnosed conditions were caused or
contributed to by the accepted May 21, 2008 employment incident. They did not explain the
lack of confirmation for a medial meniscus tear as noted by Dr. Sajor’s June 23, 2008 MRI scan
which found no evidence of this condition.
In a July 3, 2008 report, Dr. Desai indicated with an affirmative mark that appellant’s left
knee sprain was caused or aggravated by the May 21, 2008 employment incident. His report is
insufficient to establish appellant’s claim as a report which only addresses causal relationship
with a checkmark without more by way of medical rationale explaining how the incident caused
the injury, is insufficient to establish causal relationship and is of diminished probative value.7
Dr. Desai did not provide any medical rationale explaining how or why appellant’s left knee
sprain was caused by the accepted employment incident.
Dr. Desai’s July 14, 2008 disability certificate stated that appellant suffered from left
knee pain and anxiety. He opined that she was unable to work from July 3 to 14, 2008. In a
June 12, 2008 disability certificate, Dr. Desai stated that appellant could return to work with
restrictions. Dr. Desai did not provide any medical rationale explaining how or why appellant’s
total disability for work was caused by the May 21, 2008 employment incident. The Board finds
that his disability certificates do not constitute probative medical evidence.
5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

Daniel Deparini, 44 ECAB 657, 659 (1993).

7

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

4

The reports and treatment notes of appellant’s physical therapists have no probative
medical value in establishing her claim. A physical therapist is not considered to be a physician
as defined under the Act.8
A May 22, 2008 report containing an illegible signature stated that appellant sustained a
left knee sprain. As this report lacks any indication that it was completed by a physician, it does
not constitute probative medical evidence.9 Moreover, the Board finds that there is insufficient
rationalized medical evidence of record to establish that appellant sustained a left knee injury
causally related to the accepted May 21, 2008 employment incident. Appellant did not meet her
burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left knee injury
on May 21, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 18 and August 14, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

5 U.S.C. § 8102(2). See also David P. Sawchuk, 57 ECAB 316 (2006).

9

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

5

